—Judgment, Supreme Court, New York County (Eve Preminger, J.), rendered on November 19, 1985, convicting defendant after a jury trial of four counts of robbery in the first degree, and sentencing him to concurrent, indeterminate prison terms of from 10 to 20 years, unanimously affirmed.
Defendant was charged in three separate indictments with subway token booth robberies. The four robberies were similar in the choice of location and as to the manner in which the robbery was carried out. In each robbery defendant selected a subway token booth in upper Manhattan. Although defendant worked with one or more accomplices the defendant was the gunman and leader in each robbery. Furthermore, the procedure was almost identical in each robbery; waiting for the token clerks to change shifts. The indictments were properly consolidated on the grounds that they were "defined by the same or similar statutory provisions and consequently are the same or similar in law” (CPL 200.20 [2] [c]). In addition, although these were different criminal transactions, proof of one was "material and admissible as evidence in chief upon a trial of the” others (CPL 200.20 [2] [b]).
Defendant was not prejudiced by the introduction into evidence of a brown vinyl bag and collectively eleven token bags and two coin bags as the court gave appropriate curative instructions.
We have reviewed defendant’s remaining contentions and find them to be without merit. Concur—Kupferman, J. P., Carro, Kassal, Ellerin and Smith, JJ.